Exhibit 10.1

 

PRE-APPROVED LIST OF SERVICES PROVIDED BY INDEPENDENT AUDITOR,
PRICEWATERHOUSECOOPERS LLP



Audit of the Saks Incorporated annual financial statements Review of Saks
Incorporated quarterly financial statements Audit of the Saks Incorporated 401K
plans Audit of the Saks Incorporated Pension plans Review of the SEC filings
Attestation, agreed upon procedures, negative assurance and other similar
financial compliance reports relating to debt agreements, leases and other
contractual agreements. Consulting on the application of accounting standards
Consulting on the effectiveness of financial internal control policies and
procedures Review of financial internal control policies and procedures
Consulting on federal, state, local and foreign tax matters. Tax matters include
income taxes, franchise taxes, payroll taxes, property taxes, customs, duties,
sales taxes, use taxes and similar taxes. Preparation of federal, state, local
and foreign tax filings Expatriate tax consulting and tax filings Consulting on
employee benefit plan regulatory matters Consulting on health benefit plan
design and regulatory compliance Performance of financial due diligence reviews



 